Detailed Action
This application has been examined. Claims 1 – 20 are pending.
The IDS filed 3/10/2020 has been considered
The IDS filed 5/29/2020 has been considered
The IDS filed 9/16/2020 has been considered.
The IDS filed 2/03/2022 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority is granted to EP 17185050 A, filed on 8/7/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 7-12, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 8 refers to “the ... second mission control message” – however no antecedent reference appears in Claim 1. Further, when a second control message is specified in Claim 2, the message is described as being sent to the second vehicle, not the first vehicle. For the purposes of compact 10-12, 15, 17) depending on claim 8 will be interpreted as reading, “… at least two mission control messages…”
Claim 5 is rejected for being indefinite. Claim 5 refers to “the at least first and second control protocols” – however no antecedent reference appears in Claim 1. For the purposes of compact prosecution, instances of a first and second control protocol in Claim 5 will be interpreted as reading, “… the at least two mission control protocols…”
Claim 7 and 14 are rejected for being indefinite. Claim 5 and 7 both refer to “the … second unmanned vehicle” – however no antecedent reference appears in Claim 1 or Claim 8. For the purposes of compact prosecution, instances of a first and second control protocol in Claim 5 and Claim 14 will be interpreted as reading “the first or a second unmanned vehicle”
Claim 9 is rejected for being indefinite. It is unclear how “mission messages” differs from “mission control messages.” Examiner did not find clarification in the specification.
	Claim 17 is further rejected for being indefinite, as it is unclear which part of the vehicle programs the autopilot. For the purposes of compact prosecution, “…causes the unmanned vehicle to program an autopilot for the unmanned vehicle…” is being interpreted as, “…causes a controller aboard the unmanned vehicle to program an autopilot for the unmanned vehicle…”
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9, 11, and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claim 9 specifies that mission control messages include mission messages, but Examiner interpreted that mission control messages would be the same as mission messages. Claim 9 does not provide further limitation.
Claim 11 specifies that the apparatus is to concatenate messages into a single array, but packets are, by definition, an array of data. Claim 11 does not provide further limitation.
Claim 16 repeats the limitations of claim 1, which Claim 16 ultimately depends on, without providing further limitation. Claim 16  does not provide further limitation.
Applicant may cancel the claims, amend the claims, alter the dependency, or present a sufficient showing that the dependent claims complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Claim 1
	Step 1: Claim 1 falls under the statutory category of a process. The claim recites a process for receiving a first control message, selecting a first control protocol in dependence on a capability of the unmanned vehicle, and sending a control message to the vehicle using that protocol. The claim is directed to a mental process because the limitations of receiving a control message, selecting a control protocol, and sending a mission control message using the control protocol could be done by a human with the given data. Thus, the claim recites an abstract idea.
	Step 2(a): The judicial exception is not integrated into a practical application. The claim merely describes how to apply the mental process of via an unspecified apparatus. This falls under the principles of “apply it” as discussed in MPEP 2160.04(d) and 2106.05(f). 
	Step 2(b): The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. When the elements of the abstract idea are removed, there are no additional elements remaining. The recipient of the message – a first unmanned vehicle is not itself part of the claimed invention, but rather, a target of the mental process. The claim is ineligible. 



Regarding Claim 2-18
The claims that depend on Claim 1 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 1010. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. In the cases of these claims, language on the content and context of the messages (Such as: Micro Air Vehicle Communication protocol, containing collision avoidance data, being concatenated into a single packet or plurality of packets, and relating to the existence of an on-board computer) are insufficient as integration into a practical application as they do not introduce additional elements into the invention. The additional recited limitations fail to establish that the claims provide an inventive concept because they merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea, and thus cannot provide an inventive concept. 

Regarding Claim 19
	Step 1: Claim 19 falls under the statutory category of an apparatus. The claim recites a computer comprising a processor and a memory containing software, configured to perform the method of receiving a first control message, selecting a first control protocol in dependence on a capability of the unmanned vehicle, and sending a control message to the vehicle using that protocol. The claim is directed to a mental process because the limitations of receiving a control message and sending a control message with a selected protocol  could be done by a human with the given data. Thus, the claim recites an abstract idea. 
	Step 2(a): This judicial exception is not integrated into a practical application. The claim merely describes how to apply the process of Claim 1 via generic computer elements, using a processor and a 
	Step 2(b): The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. When the elements of the abstract idea are removed, what is left over is a computer processor and a computer memory. As in claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is ineligible. 

Regarding Claim 20
	 Claim 20 falls under the statutory category of an apparatus. The claim recites a computer comprising a processor and a memory containing software, configured to perform the method of receiving a first and second control message, determining if it is possible to concatenate a first and second control message, concatenating the messages into at least one packet if possible, and then transmitting the at least one packet to the vehicle. The claim is directed to a mental process because the limitations of receiving control messages, analyzing the messages, concatenating the messages, and transmitting the messages could be done by a human with the given data. Thus, the claim recites an abstract idea. The claim is also ineligible on the same grounds as claim 19 under Step 2(a) and Step 2(b), as it contains the same additional generic computer elements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jannsen (WO 2013/059513 A1), herein after referred to simply as Jannsen

Regarding Claim 1
Jannsen discloses the following limitations,
A method comprising: receiving, by an apparatus 200, a first mission control message for sending to a first unmanned vehicle 12 (Fig 3 shows a control unit transmitting to the apparatus 200, Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14”)
selecting, by the apparatus, a first control protocol from at least two control protocols for sending the first mission control message to the first unmanned vehicle 12 (Page 4, Line 24-26, "For example, a common controller can control each of a plurality of different robots that may be controlled according to a different protocol or communication method." Page 11, Line 19-21, “As a result, a common controller is created that enables unique and, in embodiments, proprietary language control over particular robots, and similarly receives unique data from differently-programmed robots.”) in dependence on a determined capability of the first unmanned vehicle 12 (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. See also, Page 11, Line 15-17, “In an embodiment, where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34” Where the same can also be performed for OCU 30. Further, Adapting the message to the native protocol is itself a determination of the capability of the unmanned vehicle – it is also noted that Applicant claims determination via this specific aspect in Claim 5.)
sending, by the apparatus 200, the first mission control message to the first unmanned vehicle 12 using the selected control protocol (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator.")

Regarding Claim 2
Jannsen, as shown, discloses all the limitations of Claim 1. Jannsen further discloses the following limitations,
receiving, by the apparatus 200, a second mission control message for sending to a second unmanned vehicle 14, (Fig 3 shows a control unit transmitting to the apparatus 200. Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14”) wherein the first 12 and second 14 unmanned vehicle form at least part of a swarm of unmanned vehicles (Fig 3, Robots 12 and 14. Page 4, Line 24-25, "For example, a common controller can control each of a plurality of different robots.”)
selecting, by the apparatus 200, a second control protocol from at least two control protocols for sending the second control message to the second unmanned vehicle 14 (Page 4, Line 24-25, "For example, a common controller can control each of a plurality of different robots.” Note that  in dependence on a determined capability of the second unmanned vehicle 14 (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. Adapting the message to the native protocol is itself a determination of the capability of the unmanned vehicle – it is also noted that Applicant claims this specific use case in Claim 5. Figure 3 shows how a command gateway can translate protocols  as is necessary. Page 11, Line 14-16, “OCU 34 can communicate directly with robot 14 through a compatible communication protocol shared by OCU 34 and robot 14. In an embodiment where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34 into a format native to robot 12.)
sending, by the apparatus 200, the second mission control message to the second unmanned vehicle 14 the selected control protocol (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator." Note that the same basic structure of a gateway module is used for OCU 30 to control Robot 14 versus Robot 10, where Robot 10 is equivalent to Robots 1 and 2 of Figure 1 as described on Page 8)





Regarding Claim 3
Jannsen, as shown, discloses all the limitations of Claim 2. Jannsen further discloses the following limitation,
wherein the first and second control protocols are different (Page 4, Line 19-21, “By enabling a single control unit or software controller, the complexity of environments having multiple different robots is simplified.” Page 4, Line 24-26, "For example, a common controller can control each of a plurality of different robots that may be controlled according to a different protocol or communication method." These quotes show that different robots, requiring different protocols, can co-exist under the control of a single control unit. Also note that the robots 12 and 14 in Fig 3 require different protocols, OCU 30 would have to use two different protocols, as translated by 200, in order to control the two robots)

Regarding Claim 5
Jannsen, as shown, discloses all the limitations of Claim 1. Jannsen further discloses the following limitation,
wherein the capability of the first unmanned vehicle 12 relates to an ability of the first unmanned vehicle to translate instructions received in accordance with the at least two control protocols (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. Doing so constitutes a determination of a capability. See also, Page 11, Line 15-17, “In an embodiment, where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34” Where the same can also be performed for OCU 30.)

Regarding Claim 7
Jannsen, as shown, discloses all the limitations of Claim 1. Jannsen further discloses the following limitation,
wherein selecting is relating to existence of an on-board computer in at least one of the first or a second unmanned vehicles (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" - Under the broadest reasonable interpretation, the protocol used is itself always related to the existence of an onboard computer. An additional citation is provided in the conclusion for a central command module which discriminates between vehicles with different levels of autonomy.)
Regarding Claim 19
Jannsen discloses the following limitations,
at least one processer 104 (Fig 1, element 104)
at least one memory comprising computer program code 114, (Figure 1, element 114)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform; “Processor 104, having gateway software 114 instructions stored in a tangible readable medium, can be configured to provide the primary capabilities of the gateway system”)
receiving a first control message for sending to a first unmanned vehicle (Fig 3 shows a control unit 30 transmitting to the apparatus 200 “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12…” Figure 3 also depicts OCU 30 in communication with Robot 10 via gateway module 100, in reference to the setup of Figure)
selecting a first control protocol from at least two control protocols for sending the first mission control message to the first unmanned vehicle 12 (Page 4, Line 24-26, "For example, a common controller can control each of a plurality of different robots that may be controlled according to a different protocol or communication method.") in dependence on a determined capability of the first unmanned vehicle (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. Adapting the message to the native protocol is itself a determination of the capability of the unmanned vehicle – it is also noted that Applicant claims this specific use case in Claim 5.)
sending the first mission control message to the first unmanned vehicle using the selected control protocol (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator." Note that the same basic structure of a gateway module is used for OCU 30 to control Robot 12 versus Robot 10, where Robot 10 equivalent to Robots 1 and 2 of Figure 1 as described on Page 8)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Jannsen as applied to Claim 1 and 5 above, and further in view of Saad (US 2016/0155339 A1) herein after referred to simply as Saad. 

Regarding Claim 4
Jannsen, as shown above, discloses all the limitations of claim 3. However, Jannsen does not disclose the following limitation,
wherein the first control protocol is a Micro Air Vehicle Communication Protocol
However, this is disclosed by Saad, which teaches a collective drone system that supports the Micro Air Vehicle Communication Protocol (MAVLINK), (Paragraph [0073], "Supported protocols may include, for example, STANAG4586, MAVLINK, UCI, and the like.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jannsen with Saad to use MAVLINK, as the substitution this element for the other protocols cited would yield predictable results. The introduction of a specific protocol, MAVLink, into the primary teaching would yield predictable results as MAVlink is a known system for UAV swarm communications. Doing so provides the advantage of utilizing a proven and well-understood protocol.


Regarding Claim 6
Jannsen, as shown above, discloses all the limitations of claim 5. However, Jannsen does not disclose the following limitation,
wherein the instructions include one of the following: mission information, and collision avoidance 
However, this limitation is taught by Saad, which discloses a collision avoidance system. (Paragraph [0063], "the distributed mission module 202 may communicate a local waypoint to the group of unmanned vehicles 102 to coordinate paths in order to avoid collisions, congestion, and/or to minimize path crossings among the group of unmanned vehicles 102.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jannsen with Saad to include collision avoidance information, as doing so reduces the risk of collisions by real-time coordination amongst many drones at once. (Paragraph [0011], “the apparatus further includes a collision avoidance module configured to receive vehicle positions for the plurality of vehicles and to modify the path in real-time based on the vehicles positions to avoid collisions.”)
Claims 8-12, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being obvious over Jannsen as applied to Claim 1 above, and further in view of Lewis (US 2003/0101283 A1) and Rajan (US 2002/0196787 A), herein after referred to simply as Lewis and Rajan respectively.

Regarding Claim 8
Jannsen, as shown above, discloses all of the limitations of Claim 1. Jannsen further discloses the following elements,
receiving, by the apparatus 200 , at least two mission control messages for sending to the first unmanned vehicle 12 (Fig 3 shows a control unit transmitting to the apparatus 200, Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14” – Note that commands is plural)
However, Jannsen does not disclose the following limitations:
determining, by the apparatus, whether or not the two mission control messages are a type of message that can be concatenated into a single packet 
However, this limitations is taught by the inclusion of Lewis, which shows a system which can segment, or concatenate a message in dependence on the nature of the messages and the nature of the recipient. (Paragraph [0280], “ARCs 110 a and 2440 may be capable of formatting an e-mail message based on the final device type. If a device is an SMS handset that does not support concatenated messages, then ARC 1110 a or ARC 2440 may split the message into segments or truncate the message.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jannsen with Lewis to include an ability to turn a message into a plurality of discrete segments, as doing so can allow a command module to communicate messages in a way that accommodates particular devices, (Paragraph [0280], “In this manner, the ARC entity, such as ARC 2440, may be capable of handling message attachments based on particular device types.”)
However, the combination of Jannsen and Lewis does not teach the following limitations,
when it is determined that the plurality of mission control messages are a type of message that can be concatenated into the single packet, concatenating, by the apparatus, said two mission control messages into at least one packet 1
and transmitting, by the apparatus, the at least one packet 1 to an unmanned vehicle
"At step 13, all elements shown in step 12 are combined to form concatenated packet 1′", Paragraph [0015], “At block 420 and in accordance with the principles of the invention, the node concatenates n received packets that have a common traffic characteristic requiring a delay of less than r milliseconds to form a concatenated packet”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Rajan to include concatenation into at least one packet, as concatenating messages into a single packet can save bandwidth. (Paragraph [0004] "One way to reduce the amount of bandwidth taken up by a packet header is to concatenate two or more packets to form a concatenated packet.”)

Regarding Claim 9
The combination of Jannsen, Lewis and Rajan, as shown above, discloses all of the limitation of Claim 8. Jannsen further discloses the following,
wherein the plurality of mission control messages include mission messages (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator.” shows that the communication module is generating mission messages that control the vehicle.)
Regarding Claim 10
The combination of Jannsen, Lewis, and Rajan, as shown above, discloses all of the limitation of Claim 8. However, the combination does not disclose the following limitation:
wherein said concatenating comprises concatenating the two mission control messages into a single packet 1
"At step 13, all elements shown in step 12 are combined to form concatenated packet 1′", Paragraph [0015], “At block 420 and in accordance with the principles of the invention, the node concatenates n received packets that have a common traffic characteristic requiring a delay of less than r milliseconds to form a concatenated packet”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Rajan to include concatenation into a single packet, as concatenating messages into a single packet can save bandwidth. (Paragraph [0004] "One way to reduce the amount of bandwidth taken up by a packet header is to concatenate two or more packets to form a concatenated packet.”)
Regarding Claim 11
The combination of Jannsen, Lewis, and Rajan, as shown above, discloses all of the limitation of Claim 10. Rajan further discloses the following limitation
wherein said concatenating comprises concatenating the two mission control messages into a single array (Fig 2, Step 13, Paragraph [0013]  "At step 13, all elements shown in step 12 are combined to form concatenated packet 1′", wherein a packet is an array of data.)

Regarding Claim 12,
The combination of Jannsen, Lewis, and Rajan, as shown above, discloses all of the limitations of Claim 8. Lewis further discloses the following limitation,
wherein said concatenating comprises concatenating the two mission control messages into a plurality of packets (Paragraph [0280], “ARC 1110 a or ARC 2440 may split the message into segments or truncate the message.” – where the ARC is a routing module for determining where messages go, in the manner of the command module of Jannsen)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jannsen with Lewis to include an ability to turn a message into a plurality of discrete segments, as doing so can allow a command module to communicate messages in a way that accommodates particular devices, (Paragraph [0280], “In this manner, the ARC entity, such as ARC 2440, may be capable of handling message attachments based on particular device types.”)

Regarding Claim 14
The combination of Jannsen, Lewis, and Rajan, as shown above, discloses all of the limitations of Claim 8. Jannsen further discloses the following limitation,
sending the one or plurality of packets to an on-board computer of the first or a second unmanned vehicles (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator." – It is noted that commands is plural.)

Regarding Claim 16
The combination of Jannsen, Lewis, and Rajan, as shown above, discloses all of the limitations of Claim 8. Jannsen further discloses the following limitations,
receiving, by an apparatus 200, a first mission control message for sending to a first unmanned vehicle (Fig 3 shows a control unit transmitting to the apparatus 200, Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14”
selecting, by the apparatus, a first control protocol from at least two control protocols for sending the first mission control message to the first unmanned vehicle (Page 4, Line 24-26, "For example, a common controller can control each of a plurality of different robots that may be controlled according to a different protocol or communication method.") in dependence on a determined capability of the first unmanned vehicle (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. Adapting the message to the native protocol is itself a determination of the capability of the unmanned vehicle – it is also noted that Applicant claims this specific use case in Claim 5.)
sending, by the apparatus, the first mission control message to the first unmanned vehicle 10 using the selected control protocol (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator." – Note that the same basic structure of a gateway module is used for OCU 30 to control Robot 12 versus Robot 10, where Robot 10 equivalent to Robots 1 and 2 of Figure 1 as described on Page 8)

Regarding Claim 20
Jannsen discloses the following limitations,
at least one processer 104 (Fig 1, element 104)
at least one memory comprising computer program code 114, (Figure 1, element 114)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform; “Processor 104, having gateway software 114 instructions stored in a tangible readable medium, can be configured to provide the primary capabilities of the gateway system”
receiving at least two mission control messages for sending to the first unmanned vehicle (Fig 3 shows a control unit transmitting to the apparatus 200, Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14”) 
However, Jannsen does not include the following limitations,	
determining whether or not the at least two mission control messages area  type of message that can be concatenated into a single packet;
However, these limitations are taught by the inclusion of Lewis, which shows a system which can segment, or concatenate a message in dependence on the nature of the messages and the nature of the recipient. (Paragraph [0280], “ARCs 110 a and 2440 may be capable of formatting an e-mail message based on the final device type. If a device is an SMS handset that does not support concatenated messages, then ARC 1110 a or ARC 2440 may split the message into segments or truncate the message.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jannsen with Lewis to include an ability to turn a message into a plurality of discrete segments, as doing so can allow a command module to communicate messages in a way that accommodates particular devices, (Paragraph [0280], “In this manner, the ARC entity, such as ARC 2440, may be capable of handling message attachments based on particular device types.”)
However, the combination of Jannsen and Lewis does not disclose the following:
when it is determined that the at least two messages are a type of message that can be concatenated into a single packet, concatenating said two messages into at least one packet, and transmitting the at least one packet 1 to an unmanned vehicle
However, this is taught by Rajan, which discloses a communication system where messages can be concatenated into a single packet of data, (Fig 2, Step 13, Paragraph [0013]  "At step 13, all elements shown in step 12 are combined to form concatenated packet 1′", Paragraph [0015], “At block 420 and in accordance with the principles of the invention, the node concatenates n received packets that have a common traffic characteristic requiring a delay of less than r milliseconds to form a concatenated packet”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Rajan to include concatenation into a single packet, as concatenating messages into a single packet can save bandwidth. (Paragraph [0004] "One way to reduce the amount of bandwidth taken up by a packet header is to concatenate two or more packets to form a concatenated packet.”)

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over the combination of Jannsen, Lewis, and Rajan as applied to Claim 8 above, and further in view of Sills (US 9594372 B1) herein after referred to simply as Sills.

Regarding Claim 13
The combination of Jannsen, Lewis and Rajan, as shown above, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation,
further comprising transmitting each of the plurality of packets such that there is a minimum, predetermined delay between each transmission
However, this is taught by the inclusion of Sills, which teaches a manner for scheduling periodic transmissions. (Column 27-28, Line 61 – Line 2, “the control system may transmit indications on an as-needed basis, each of which may specify one or more operations for the specific aerial vehicle to carry out in a time period following reception of the respective indication. And when specifying operation on an as-needed basis, the operations to be specified may be determined in various ways. For instance, the operations may be predetermined and may simply be sent in a certain order and perhaps in accordance with certain timing (e.g., periodically).”)
“In this manner, the control system could inform the specific aerial vehicle of further operation to be carried out and may do so even after the control system already received some environment information.”)
 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over the combination of Jannsen, Lewis, and Rajan as applied to Claim 8 above, and further in view of Baskin (US 9031712 B2) herein after referred to simply as Baskin.

Regarding Claim 15
The combination of Jannsen, Lewis, and Rajan, as shown above, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation,
receiving a plurality of acknowledgements from the first unmanned vehicle, each acknowledgment corresponding to a respective one of the at least two mission control messages
However, this is taught by the inclusion of Baskin, which discloses a method for remotely controlled vehicles to acknowledge command messages (Page 8, Line 1-10, “Messages received by the communication manager module 228 may include messages from user devices that may include one or more action codes … when the action codes are processed, e.g., by the message processing module 230, the vehicle may perform the respective function associated with the action code. In one embodiment, upon receiving a message, the communication manager module 228 may send an acknowledgement ("ACK") to a user device to confirm receipt of a message.” – where the user device constitutes the apparatus).


Claim 17 rejected under 35 U.S.C. 103 as being obvious over the combination of Jannsen, Lewis, and Rajan as applied to Claim 8 above, and further in view of Saad.

Regarding Claim 17
The combination of Jannsen, Lewis, and Rajan as shown above, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation,
wherein receipt of the at least two mission control messages comprised within a single packet causes a controller aboard the unmanned vehicle 102 to program an autopilot 120 for the unmanned vehicle 120 using the plurality of mission control messages
However, these limitations are taught by the inclusion of Saad, which teaches that a plurality of control messages from the apparatus may be used to program the autonomous function of an unmanned vehicle. (Paragraph [0040], “the central command station 104 provides one or more task commands to the unmanned vehicles 102, the one or more task commands configured to cause the unmanned vehicles to accomplish a mission task or objective. In some embodiments, the central command station 104 provides one or more waypoint goals”, Paragraph [0050], “The autopilot 120, in one embodiment, is configured to receive one or more waypoint goals and a local vehicle position and to generate actuator commands and throttle commands for achieving the waypoint goals.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Saad to include the ability to program an autopilot, in order to allow on-demand adjustment of the autopilot in case the wireless link is unreliable or unavailable. (Paragraph [0002], “Dependency on the wireless communications link results in mission abort if the unmanned vehicles travel outside of communication range with the central command station.”)

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Jannsen as applied to Claim 1 above, and further in view of Stark (US 2014/0249693 A1) herein referred to simply as Stark. 

Regarding Claim 18
Jannsen, as shown above, discloses all of the limitations of Claim 1. However, Jannsen does not disclose the following limitation, 
wherein first and second control messages include a collision avoidance mechanism in dependence on which of first and second volumes of the first unmanned vehicle that the second unmanned vehicle has entered
However, this is taught by the inclusion of Stark, which discloses a collision avoidance system wherein the coordinated vehicles can be maneuvered away from intersecting areas. (Paragraph [0027], " Collisions are currently handled by the ground station 110. It performs the following logic; (a) stores all GPS locations & headings from the UAVs 130 via the each channel 119; (b) calculates a "sphere of influence" on each UAV 130, e.g., a proximity distance to trigger a collision event" and Paragraph [0028], “[Responsive] actions/options may include … "bounce" which may involve pushing one of the vehicles 130 outside the sphere of influence and rerun the collision logic.”
, “ the GCS may be configured to evaluate collision issues and execute collision avoidance commands to preserve show quality (i.e., flight performance.”)  

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw (US 2016/0357183 A1) discloses a method by which the level of autonomy is used as a means for a central control apparatus to distinguish between different drones in a heterogenous fleet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess, can be reached at 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        

/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666